PER CURIAM.
Aaron Bennett appeals his judgment and sentences for the offenses of battery on a law enforcement officer and resisting an officer with force. We affirm the convictions and sentences but strike the imposition of costs. We find no evidence in the record that Bennett had prior notice of the imposition of costs. Accordingly, the costs are stricken without prejudice to the state to seek reassessment of costs after proper notice. Jenkins v. State, 444 So.2d 947 (Fla.1984).
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.